319 F.2d 531
UNITED STATES of Americav.An Article of Device Consisting of 24 DEVICES, MORE OR LESS, Individually Cartoned and Labeled in Part: (Device) "* * * SUNFLO FLOWING AIR PURIFIER" (Leaflet in Carton) "The Amazing New Sunflo Flowing Air Purifier" and Including Two Display Cards Reading in Part: "* * * Asthma, Sinus, Hay Fever Relief * * * Sunflo * * *," Which Display Cards Accompany Said Article and Contain Statements Relating Thereto.Modern Aids, Inc. (Claimant), Appellant.
No. 14172.
United States Court of Appeals Third Circuit.
Argued June 11, 1963.
Decided June 18, 1963.

Appeal from the United States District Court for the District of New Jersey. Reynier J. Wortendyke, Jr., District Judge.
Milton A. Bass, New York City (Bass & Friend, New York City, on the brief), for appellant.
Duane L. Nelson, Criminal Division, Dept. of Justice, Washington, D. C. (David M. Satz, Jr., U.S. Atty., Newark, N.J., Jerome D. Schwitzer, Asst. U.S. Atty., Newark, N.J., on the brief), for appellee.
Before KALODNER, HASTIE and SMITH, Circuit Judges.
PER CURIAM.


1
On review of the record we find no error. The Order of the District Court dated June 4, 1962 will be affirmed for the reasons so well stated by Judge Wortendke in his opinion reported at 202 F.Supp. 147 (D.N.J.1962).